UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 24, 2010 Investors Capital Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 333-43664 04-3284631 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 230 Broadway East Lynnfield, MA 01940 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (800) 949-1422 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] (Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] (Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] (Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] (Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On August 24, 2010 the Registrant held its annual meeting of stockholders at which (i) the following persons were elected as directors to hold office, subject to the provisions of the Registrants By-Laws, until the next annual meeting of stockholders and until their respective successors shall have been duly elected and qualified, and (ii) the appointment of Marcum LLP as the independent public accountants for the Registrant for the fiscal year ending March 31, 2011 was ratified by the stockholders with the following voting results, there being 459,714 broker non-votes: Proposal #1 ELECTION OF DIRECTORS, TO SERVE AS SUCH UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS ARE DULY ELECTED AND QUALIFIED. Directors For Withheld Theodore E. Charles 4,359,444 9,970 Timothy B. Murphy 4,359,344 10,070 William Atherton 4,351,448 17,966 Geoffrey Chalmers 4,351,448 17,966 Robert Martin 4,351,748 17,966 Arthur Stickney 4,319,290 50,124 Proposal #2 RATIFICATION OF THE APPOINTMENT OF MARCUM LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE COMPANYS FISCAL YEAR ENDING MARCH 31, 2011. For Against Abstain 4,820,704 7,274 1,150 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Investors Capital Holdings, Ltd. By /s/ Timothy B. Murphy Timothy B. Murphy, Chief Executive Officer Date: August 30, 2010
